Citation Nr: 1147482	
Decision Date: 12/30/11    Archive Date: 01/09/12

DOCKET NO.  05-14 467A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating for dermatitis, bilateral groin area. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted service connection for dermatitis, bilateral groin area and assigned an initial 0 percent evaluation.  The Veteran appealed.

Subsequently the Veteran appealed a separate September 2009 rating decision which denied a claim for service connection for a dental condition to the United States Court of Appeals for Veterans Claims (Court).  The Court affirmed the Board's decision pursuant to a Memorandum Decision dated in September 2011.  In its Memorandum Decision the Court noted that the issue of entitlement to an increased evaluation for groin area dermatitis had been timely appealed to the Board but had not yet been adjudicated.  The Court found that the Board erred in failing to adjudicate the Veteran's claim for entitlement to a compensable rating for groin area dermatitis noting that "remand of this issue was warranted."


FINDING OF FACT

On October 21, 2011, the Board issued a decision addressing the Veteran's claims for an initial compensable rating for dermatitis, bilateral groin area.


CONCLUSION OF LAW

The remanded issue of entitlement to an initial compensable rating for dermatitis, bilateral groin area that was remanded by the Court in September 2011 is moot.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The claim for entitlement to an initial compensable rating for dermatitis, bilateral groin area was separately developed and adjudicated by the Board in an October 2011 decision.  Thus essentially rendering as moot the Courts Memorandum Decision dated in September 2011.  See also Green v. West, 11 Vet. App. 472, 476   (1998); Vettese v. Brown, 7 Vet. App. 31, 34-35   (1994); and Smith v. Brown, 10 Vet. App. 330, 333-34   (1997) (dismissal is the proper remedy to employ when an appeal has become moot).

The Board notes that the claim for entitlement to an initial compensable rating for dermatitis, bilateral groin area was denied in the October 2011 Board decision.  The appeal period for this decision has not yet expired.  If the Veteran so chooses he may still appeal this issue to the Veterans Court.


ORDER

The issue of entitlement to an initial compensable rating for dermatitis, bilateral groin area, as remanded by the Court of Appeals for Veterans Claims in September 2011, is dismissed as moot.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


